IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                           SEPTEMBER 1998 SESSION



JESSE LEVENT THARPE,                       )       C.C.A. NO. 02C01-9803-CC-00069
                                            )
       Appellant,                           )      HENRY COUNTY NO. 12642
                                            )
VS.                                         )      HON. JULIAN P. GUINN,
                                            )      JUDGE
STATE OF TENNESSEE,                         )
                                            )      AFFIRMED - RULE 20
       Appellee.                            )
                                                       FILED
                                                       November 9, 1998
                                       ORDER
                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk

       The petitioner appeals the trial court's denial of post-conviction relief. He

previously pled guilty to eight (8) counts of aggravated robbery and received an

agreed effective sentence of sixteen (16) years as a Range I, standard offender.

       Petitioner contends that he was induced to plead guilty due to the ineffective

assistance of counsel. He testified trial counsel failed to adequately investigate,

failed to properly research the law and erroneously told him that sixteen (16) years

was the minimum sentence for aggravated robbery. Trial counsel’s testimony

contradicted the petitioner’s testimony in all material respects as did the affidavit

signed by the petitioner on the date of the guilty plea.

       Initially, we note the petitioner has failed to include a transcript of the guilty

plea hearing. It is the appellant’s duty to have prepared an adequate record in order

to allow a meaningful review on appeal. Tenn. R. App. P. 24; State v. Ballard, 855

S.W.2d 557, 560 (Tenn. 1993); State v. Bunch, 646 S.W.2d 158, 160 (Tenn. 1983);

State v. Carey, 914 S.W.2d 93, 97 (Tenn. Crim. App. 1995); State v. Goodwin, 909

S.W.2d 35, 43 (Tenn. Crim. App. 1995); State v. Banes, 874 S.W.2d 73, 82 (Tenn.

Crim. App. 1993). Thus, the issue is waived.

       Were the issue not considered waived, we would still affirm the judgment of

the trial court. The trial court found the petitioner was thoroughly advised of his

alternatives following proper research of the law and a proper investigation of the
facts by the three (3) attorneys who worked on his case. The trial court further

found the pleas were knowing and voluntary. The trial court concluded by stating,

“nothing in the record even remotely suggests an abridgement of any right

guaranteed the petitioner by the constitutions of the United States of America or the

State of Tennessee.” The evidence does not preponderate against the findings of

the trial court.

       Accordingly, pursuant to Rule 20 of the Tennessee Court of Criminal

Appeals, we affirm the judgment of the trial court. Costs are taxed to the state as

the appellant is indigent.



       All of which is so ORDERED.




                                                 _________________________
                                                 JOE G. RILEY, JUDGE


CONCUR:




_________________________
PAUL G. SUMMERS, JUDGE




_________________________
DAVID H. WELLES, JUDGE